Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6-21, 24, 26, and 27, drawn to a shell-based material in the reply filed on 5/31/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-21, 24, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear as to whether an average thickness is referred to an average wall thickness of the shell feature or an average thickness of the shell-based material.  
In view of Applicant’s disclosure, an average thickness of the shell is referred to a thickness of a layer deposited on a template structure and at least a portion of the template structure is removed, thereby forming a shell-based material comprising a plurality of shell features in a porous shell network.  The average thickness of the claimed invention is referred to a wall thickness of the hollow shell feature.  
However, nothing in the claim is specific about a hollow shell feature with its wall thickness.  
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because a person having ordinary skill in the art (PHOSITA) could construe the porous shell network comprising a plurality of shell features which are independently discontinuous structures.  However, this is beyond the scope of the claimed invention.  Since the “shell features” could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite. 
As to claim 11, in view of Applicant’s disclosure, a length is referred to a pore diameter of the shell feature.  However, nothing in the claim is specific about a hollow shell feature and its wall thickness and diameter.  Appropriate correction is required. 
As to claim 13, according to Applicant’s disclosure, the term “bi-continuous shell network” refers to two distinct phases: a first phase comprising lumens, inner cavities or inner void spaces; and a second phrase comprising to shell features and their walls.  The claim is rendered indefinite because none of lumens, inner cavities or inner void spaces have been incorporated in the claim, let alone the shell feature with its wall structure.  
			
As to claims 14 and 15, substitution of the term “thereof” for the phrase “of these” or “of any of these” would be deemed necessary in compliance with US Patent Practice. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-20, 21, 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0056474 to Greer et al. (hereinafter “Greer”).
Greer discloses that a scaffold comprises a porous shell network including plurality of shell features wherein each shell feature comprises struts and nodes at which the struts are intersecting (abstract, figures 4A-4C).  The scaffold has a density less than 10 mg/cm3 (paragraph 71). The scaffold has a ratio of a wall thickness (t) to a major radius (a) of 0.01 to 0.03 necessary to induce a transition between local buckling and fracture in the tubes (paragraphs 66 and 67).  A radius of curvature (rc) at the point of shell buckling is approximated to the major radius (a) (paragraph 121).  In other words, the scaffold has a ratio of a wall thickness (t) to a radius of curvature of 0.01 to 0.03 necessary to induce a transition between local buckling and fracture in the shell feature.  
As to claim 3, Greer does not explicitly disclose the scaffold having a density from 2 to 100 mg/cm3. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the scaffold density will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the scaffold density is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the scaffold having a density in the range instantly motivated by the desire to provide a lightweight scaffold. This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 6 and 12, the scaffold is non-periodic (paragraph 77). Accordingly, the scaffold does not include a unit cell with a zero-valued principal curvature. 
As to claims 7 and 13, the scaffold also contains hollow struts (figures 2B and 2D).  The scaffold has plurality of continuous void spaces and a continuous shell material (figures 4A-4C).   The scaffold is thus comprised of a bi-continuous shell network. 
As to claims 8 and 9, the shell features are interconnected to each other to form a continuous structure (figure 4C). 
As to claims 10, 11, 14 and 15, the scaffold is made up of 7 µm-long hollow struts with elliptical cross sections and wall thickness of 75 nm.  The scaffold is 100 µm in each direction with a TiN shell material (paragraph 108).  A ratio of average wall thickness to length is 0.012 (0.075/7) within the claimed range. 
Alternatively, a ratio of average wall thickness to radius of the strut is from 0.015 to 0.025 within the claimed range (paragraph 67).  
As to claim 17, the scaffold has a fracture strength of 4 MPa, and a density of less than 10 mg/cm3 or 10 kg/m3 (figure 11C and paragraph 71). Accordingly, a ratio of an average stiffness-to-density would be less than 0.4 MPa*m3/kg overlapping the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in a ratio of an average stiffness-to-density will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the ratio of an average stiffness-to-density is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the scaffold having a ratio of an average stiffness-to-density in the range instantly motivated by the desire to provide a lightweight scaffold with high energy density. This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 18, at a given wall thickness, the average stiffness of the material increases substantially linearly with relative density (figures 11A-D).  
As to claim 19, the scaffold shows no cracks in response to a strain up to 40% (figures 11C and 11D). 
As to claim 21, Greer discloses that the method for producing the scaffold allow one or more variables selected from the group consisting of wall thickness, diameter, length and/or width of the struts to be varied over a wide range.  Greer further discloses the scaffold can be achieved with a low porosity of less than 25%.  
As the porosity of the scaffold depends from the wall thickness, diameter, length and/or width of the struts and each of which varied over a wide range, the examiner takes the position that the wall thickness, diameter, length and/or width of the struts can be optimized or controlled to achieve a high porosity level ranging from 95% to 99.9% to suit the end use application of the scaffold.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the scaffold having a porosity in the range instantly as dependent to the end use application of the scaffold.  The high porosity level can be achieved by optimizing or controlling the wall thickness, diameter, length and/or width of the struts.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 24, the scaffold in the form of a cube with a length of 5 mm would have a volume of 125 mm3 within the claimed range (figures 10A-J). 
As to claim 26, the scaffold further includes an encapsulating material that fills in the void spaces and spans the gaps between the struts in the scaffold (paragraph 95).  
As to claim 27, the scaffold is fabricated via a self-assembly based templating approach process (paragraphs 83-85).  
As to claims 16 and 20, Greer does not explicitly disclose the scaffold having a stiffness ranging from 0.2 to 0.48% of the theoretical stiffness bound as well as an anisotropic Young’s modulus such that the ratio of a first Young’s modulus along a first direction to a second Young’s modulus along a second direction is greater than or equal to 150 wherein the first direction is orthogonal to the second direction.  
However, it appears that the scaffold meets all structural limitations and chemistry required by the claims.  
Greer discloses that a scaffold comprises a porous shell network including plurality of shell features wherein each shell feature comprises struts and nodes at which the struts are intersecting (abstract, figures 4A-4C).  The scaffold has a density less than 10 mg/cm3 (paragraph 71). The scaffold has a ratio of a wall thickness (t) to a major radius (a) of 0.01 to 0.03 necessary to induce a transition between local buckling and fracture in the tubes (paragraphs 66 and 67).  A radius of curvature (rc) at the point of shell buckling is approximated to the major radius (a) (paragraph 121).  In other words, the scaffold has a ratio of a wall thickness (t) to a radius of curvature of 0.01 to 0.03 necessary to induce a transition between local buckling and fracture in the shell feature.  The scaffold is non-periodic (paragraph 77). Accordingly, the scaffold does not include a unit cell with a zero-valued principal curvature.  
The scaffold has plurality of continuous void spaces and a continuous shell material (figures 4A-4C).   The scaffold is comprised of a bi-continuous shell network. The shell features or unit cells are interconnected to each other to form a continuous structure (figure 4C).  The scaffold is made up of 7 µm-long hollow struts with elliptical cross sections and wall thickness of 75 nm.  The scaffold is 100 µm in each direction with a shell of TiN (paragraph 108).  A ratio of average wall thickness to length is 0.012 (0.075/7) within the claimed range. Alternatively, a ratio of average wall thickness to radius of the strut is from 0.015 to 0.025 within the claimed range (paragraph 67).  
The scaffold has a fracture strength of 4 MPa, and a density of less than 10 mg/cm3 or 10 kg/m3 (figure 11C and paragraph 71).  Accordingly, a ratio of an average stiffness-to-density would be less than 0.4 MPa*m3/kg. 
At a given wall thickness, the average stiffness of the material increases substantially linearly with relative density (figures 11A-D).  
The scaffold shows no cracks in response to a strain up to 40% (figures 11C and 11D). 
The scaffold in the form of a cube with a length of 5 mm would have a volume of 125 mm3 within the claimed range (figures 10A-J).  
The scaffold further includes an encapsulating material that fills in the void spaces and spans the gaps between the struts in the scaffold (paragraph 95).  
The scaffold is fabricated via a self-assembly based templating approach process (paragraphs 83-85).  
Therefore, the examiner takes the position that the scaffold having a stiffness ranging from 0.2 to 0.48% of the theoretical stiffness bound as well as an anisotropic Young’s modulus such that the ratio of a first Young’s modulus along a first direction to a second Young’s modulus along a second direction is greater than or equal to 150 wherein the first direction is orthogonal to the second direction would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788